Title: James Madison to Nicholas P. Trist, 6 July 1826
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                July 6. 1826
                            
                        
                        I have just recd. yours of the 4th. A few lines from Doctr Dunglison had prepared me for such a
                            communication; and I never doubted that the last scene of our illustrious friend would be worthy of the life which it
                            closed. Long as this has been spared to his country and to those who loved him, a few years more were to have been desired
                            for the sake of both. But we are more than consoled for the loss, by the gain to him; and by the assurance that he lives
                            and will live in the memory and gratitude of the wise and good, as a luminary of science, as a votary of liberty, as a
                            model of patriotism, and as a benefactor of human kind. In these characters I have known him, and not less in the virtues
                            and charms of social life, for a period of fifty years, during which there was not an interruption or diminution of mutual
                            confidence and cordial friendship for a single moment in a single instance. What I feel therefore now need not I should
                            say, can not be expressed. If there be any possible way in which I can usefully give evidence
                            of it do not fail to afford me the opportunity. I indulge a hope that the unforeseen event will not be permitted to impair
                                any of the beneficial measures which were in progress, or in prospect. It cannot be unknown
                            that the anxieties of the deceased were for others not for himself. Accept, my dear sir, my best wishes for
                            yourself, & for all with whom we sympathize; in which Mrs. Madison most sincerely joins.
                        
                            
                                James Madison
                            
                        
                    